COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



  MICHAEL DEWAYNE SMITH,                         §                No. 08-22-00008-CR

                 Appellant,                      §                   Appeal from the

  v.                                             §                  12th District Court

  THE STATE OF TEXAS,                            §              of Walker County, Texas

                 Appellee.                       §                     (TC# 29452)



                                          OPINION

       A jury convicted Michael Dewayne Smith of robbery. After finding enhancement

allegations of prior felony convictions to be true, the jury assessed a sentence of seventy years in

prison. The trial court entered judgment of conviction in accordance with the jury’s verdict. Smith

appealed his conviction and sentence. We affirm.

                                       I. BACKGROUND

       A grand jury indicted Smith for robbery in violation of the Texas Penal Code. TEX. PENAL

CODE ANN. § 29.02. The grand jury also alleged that Smith had two previous convictions, which

enhanced the robbery charge from a second-degree felony to a first-degree felony. Id. § 12.42(b).

A jury convicted Smith after a two-day trial, and he elected to have the jury determine his

punishment. The trial court instructed the jury that the range of punishment it could consider based
on the offense and Smith’s criminal history was “a term of imprisonment for no less than twenty-

five (25) years and no more than ninety-nine (99) years or for life and a fine of no more than

$10,000.” After hearing evidence regarding Smith’s personal and criminal history, including

Smith’s true plea to the two previous convictions alleged in the indictment, the jury sentenced him

to seventy years in prison. This appeal followed.

                                   II. FRIVOLOUS APPEAL

       Smith’s court-appointed appellate counsel has filed an Anders brief. See Anders v.

California, 386 U.S. 738, 744 (1967); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App.

1969). In Anders, the United States Supreme Court recognized that counsel, though appointed to

represent the appellant in an appeal from a criminal conviction, has no duty to pursue a frivolous

matter on appeal. Anders, 386 U.S. at 744. Counsel was therefore permitted to withdraw after

informing the court of his conclusion and the effort made in arriving at that conclusion. Id.

       After a thorough review of the record, counsel in this case has concluded that Smith’s

appeal is frivolous. Counsel’s brief meets the requirements of Anders by presenting a professional

evaluation of the record that demonstrates why there are no arguable grounds to be advanced. See

Anders, 386 U.S. at 744. Also, in accordance with the Anders requirements, counsel filed a motion

to withdraw.

       In the motion to withdraw, counsel certified that he delivered a copy of the brief and motion

to withdraw to Smith. Additionally, counsel advised Smith of his right to review the record and

file a pro se brief. Kelly v. State, 436 S.W.3d 313, 318-20 (Tex. Crim. App. 2014) (setting forth

duties of counsel). Counsel also notified Smith of his right to seek discretionary review in the

Texas Court of Criminal Appeals if this Court finds the appeal is frivolous. Counsel provided

Smith with a copy of the trial court documents and testimony. Counsel additionally provided a pro

                                                 2
se “Motion Requesting Appellate Record” for Smith to obtain the necessary records to file a brief.

Smith has not filed a brief or any other response.

        After counsel files a proper Anders brief, the court of appeals conducts an independent

review of the record to ascertain if there are any arguable grounds for the appeal. In re Schulman,

252 S.W.3d 403, 409 (Tex. Crim. App. 2008). We have thoroughly reviewed the record and

counsel’s brief in this case. We conclude counsel’s professional assessment that the appeal is

frivolous and without merit is correct. We further conclude that there is nothing in the record that

might arguably support the appeal and a further discussion of the arguable grounds advanced in

counsel’s Anders brief would add nothing to the jurisprudence of the State.

                                 III. MOTION TO WITHDRAW

        We find Smith’s counsel has substantially complied with the requirements of Anders and

Kelly. Therefore, we grant counsel’s motion to withdraw. See Anders, 386 U.S. at 744; Kelly, 436

S.W.3d at 318-20. No substitute counsel will be appointed. In the event Smith wishes to seek

further review of this case by the Texas Court of Criminal Appeals, he must either retain an

attorney to file a petition for discretionary review or file a pro se petition for discretionary review.

        Any petition for discretionary review must comply with Rule 68.4 of the Texas Rules of

Appellate Procedure. Additionally, any petition for discretionary review must be filed in the Court

of Criminal Appeals within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this Court. See TEX. R. APP. P. 68.2, 68.3.




                                                   3
                                      IV. CONCLUSION

       We affirm Smith’s conviction and sentence.


                                             GINA M. PALAFOX, Justice
July 20, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  4